Citation Nr: 0947956	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1941 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's pes planus most closely approximates marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.

2.  The impairment from the Veteran's PTSD most closely 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for pes planus in excess 
of 30 percent are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2009). 

2.  The criteria for an evaluation for PTSD in excess of 30 
percent are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher rating for his service-
connected pes planus, rated as 30 percent disabling and his 
service-connected PTSD, rated as 30 percent disabling.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the effective-date element of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided VCAA notice in a 
letter mailed in July 2006, prior to the issuance of the 
rating decision on appeal that included the disability rating 
criteria and effective-date element of the claim.  

The Board finds that VA has complied with its duty to assist 
the Veteran in the development of this claim.  The Veteran 
was afforded a PTSD compensation and pension (C&P) 
examination in August 2006 and C&P examinations for his feet 
in August 2006 and October 2008 in response to his claim.  
Records have also been obtained from those VA and non-VA 
medical providers identified by the Veteran as having 
relevant records.  Neither the Veteran nor his representative 
has identified, and the record does not show, that there is 
any existing evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.








Analysis

Evaluation of Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  For severe pes planus manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 20 percent rating is 
warranted if the severe pes planus is unilateral and a 30 
percent evaluation is warranted if the severe pes planus is 
bilateral.  For pronounced pes planus manifested by marked 
pronation, extreme tenderness of plantar surface of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, no improved by orthopedic shoes or 
appliances, a 30 percent rating is warranted if the 
pronounced pes planus is unilateral, and a 50 percent rating 
is warranted if the pronounced pes planus is bilateral.

The Board notes that the use of the conjunctive "and" in the 
regulation means that in order to establish entitlement to a 
rating at that level, all of the stated requirements would 
have to be met or more nearly approximated than the 
respective criteria for the lower rating.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2008) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's claim for an increased disability rating for 
his service-connected pes planus was received in June 2006.  
The Board has considered evidence of the severity of the 
disability since that date, and whether "staged ratings" 
are for application.  Hart, 21 Vet. App. 505.  

Private medical records from Dr. SP, M.D., dated August 2006 
noted the Veteran had 1+ left and right pedal edema.

The Veteran had a VA compensation and pension (C&P) 
examination for his feet in August 2006 in which his claims 
file and medical records were reviewed.  The Veteran reported 
that in the past three years his pes planus had been "pretty 
bad."  The Veteran reported that he did not have a history 
of foot related hospitalizations or surgeries, no history of 
trauma to his feet, and no history of foot related neoplasm.  
The Veteran's functional limitations included the inability 
to stand for more than a few minutes and an inability to walk 
more than a few yards.  No devices or aids were noted.  No 
tenderness, swelling, heat, redness, stiffness, fatigability, 
weakness, pain, spasm, lack of endurance, incoordination, toe 
deformity, or calluses were noted for the left foot.  
Tenderness that occurred while standing and while walking was 
noted for the right foot on the Veteran's instep and bottom 
of the heel.  Swelling, redness on the instep, pain, lack of 
endurance while walking, and calluses on the sole were noted 
for the right foot.  No heat, stiffness, fatigability, 
weakness, spasm, incoordination, or toe deformity was noted 
for the right foot.  No abnormal motion, crepitus, edema, 
effusion, mass, muscle atrophy, or painful motion was noted.  
Gait was noted as poor propulsion.  Circulation was noted as 
normal.  The examiner noted no evidence of malunion or 
nonunion of tarsal or metatarsal joints.  The examiner stated 
the pedal joints were grossly normal in quantity and quality 
of motion, the Veteran had very mild pes planus on weight 
bearing only, mostly the Veteran's plantar had very mild pes 
planus on weight bearing only, mostly his plantar fascia on 
the right was symptomatic and a dorsal exostosis (suspected) 
prominence on the right instep seemed to irritate his foot in 
shoe gear.  The examiner diagnosed the Veteran with pes 
planus / plantar fasciitis.  The examiner opined that the 
Veteran's situation seemed due to normal "wear and tear" 
and his own body mechanics.  The Veteran reported that his 
pes planus had severe effects on his ability to do chores, 
shop, exercise; and no effect on sports, recreation, his 
ability to travel, feed himself, bathe, dress himself, 
toileting, and grooming.  

In October 2006 the Veteran submitted a "buddy" statement 
from his friend (and neighbor) in which the friend stated 
that the Veteran walked with quite an effort that seemed 
painful.  The friend furthered that the Veteran appeared 
relieved when sitting down.  The friend also stated that the 
Veteran was absent minded and a little confused at times. 

The January 2007 rating decision on appeal increased the 
disability rating for the Veteran's pes planus from 10 
percent to 30 percent effective June 29, 2006 based upon the 
VA examination in August 2006.  

The Veteran filed a notice of disagreement (NOD) for his 
serviced-connected pes planus in March 2007.

Private medical records from Dr. DMD dated April 2008 show 
that the Veteran had no edema noted on his extremities.

Private medical records from Dr. DMD, D.O., dated September 
2008 show that the Veteran had trace left and right pedal 
edema.

The Veteran had a VA C&P examination for his feet in October 
2008 in which his claims file and medical records were 
reviewed.  The Veteran reported that he did not have a 
history of foot related hospitalizations or surgeries, no 
history of trauma to his feet, and no history of foot related 
neoplasm.  The Veteran stated that he had pain while walking 
located across the metatarsal heads of both feet.  The 
examiner noted that there was no swelling in the left foot, 
and no heat, redness, or stiffness in both feet.  The 
examiner noted fatigability, weakness, and lack of endurance 
in both feet.  The Veteran had swelling in his right lower 
leg and in his heel / midfoot.  The Veteran had no flare-ups 
of foot joint disease.  The Veteran's functional limitations 
included the inability to stand for more than a few minutes 
and an inability to walk more than a few yards.  The examiner 
noted that the Veteran used orthotic inserts and a cane.  
There was no objective evidence of painful motion in the 
Veteran's left or right foot, instability, abnormal weight 
bearing, hammertoes, hallux valgas, rigidus, skin or vascular 
foot abnormality, or malunion or nonunion of the tarsal or 
metatarsal bones.  The examiner noted tenderness under the 
left metatarsal head and tenderness about the plantar aspect 
of the metatarsal head only in the right foot.  No forefoot 
or midfoot malalignment was noted.  The Veteran had mild 
pronation in both feet.  The examiner concluded that the 
Veteran had mild pes planus in the left foot and very mild 
pes plans in the right foot.  The Veteran reported that his 
pes planus had moderate effects on his ability to do chores; 
severe effects on his ability to shop, exercise, and dress 
himself; mild effects on his recreation, ability to feed 
himself, bathe, grooming, toileting, and driving; and no 
effect on his ability to travel.  The examiner diagnosed the 
Veteran with only a mild pes planus attitude and discomfort 
that of metatarsalgia on both feet.  The examiner opined that 
the Veteran's pedal discomfort seemed due to his own personal 
body biomechanics. 

In a letter received in November 2008 the Veteran stated that 
he had aching feet many years but for at least the last two 
his activities were less and less.  He furthered that by 
early afternoon his feet and toes would ache and he could no 
longer do activities.  He stated that he received arch 
supports from the VA medical center but that they provided 
minimal benefit.  The Veteran concluded that he started using 
a cane constantly and took pain killers more frequently.

On review of the evidence above, the Board finds that from 
June 29, 2006 to the present the symptoms of the Veteran's 
pes planus has more closely approximated marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  

The evidence of record shows the Veteran's pes planus has 
caused swelling, redness, pain, lack of endurance while 
walking, calluses on the sole of the right foot, and mild 
pronation in both feet.  

A schedular rating of 50 percent is awarded for 
characteristics of pronounced pes planus to include marked 
pronation, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation, but the evidence does not 
show the Veteran's pes planus approximates such impairment.  

Accordingly, for the reasons above the Board finds the 
criteria for a rating in excess of 30 percent for pes planus 
from June 29, 2006 are not met.  

The Board has considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

In this case the manifestations of the pes planus disability 
are those specifically contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of the claim for extra-schedular consideration is not 
required.

The Board has also considered whether "staged ratings" 
should be assigned.  Hart, 21 Vet. App. 505.  However, there 
is no evidence the criteria for the higher rating were met at 
any time during the period under review, and the Board 
concludes "staged rating" is not warranted.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the Veteran's account of his 
symptoms, in the form of his correspondence to VA.  Although 
the Veteran is competent to report his own overall 
symptomology, there is no medical evidence showing a degree 
of impairment due to his pes planus that approximates a 
disability rating in excess of 30 percent.
  
The Board also acknowledges the lay statement from the 
Veteran's friend (and neighbor), attesting to the Veteran's 
observed symptoms.  "A layperson can certainly provide an 
eyewitness account of a Veteran's visible symptoms." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
laypersons are not competent to render a probative opinion on 
a medical matter, such as in this case the degree of the 
Veteran's impairments.

In sum, the Board finds the criteria for increased evaluation 
for pes planus are not met.  Accordingly, the claim must be 
denied.

As the evidence preponderates against the claim the benefit-
of-the-doubt rule is not for application.     

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Veteran's claim for an increased disability rating for 
his service-connected PTSD was received in June 2006.  The 
Board has considered evidence of the severity of the 
disability since that date, and whether "staged ratings" 
are for application.  Hart, 21 Vet. App. 505.  

The Veteran had a PTSD C&P examination in August 2006 in 
which he reported that he had no friends, that all of his 
contemporaries were gone, but that he had some acquaintances.  
He did not report having any significant social activities.  
The examiner noted that the Veteran was not seeing a 
psychiatrist but was prescribed both an antidepressant and a 
tranquilizer for his depression and anxiety.  The examiner 
stated that the Veteran's symptoms had very significantly 
increased since his examination in 1994.  The Veteran 
reported intrusive thoughts five to six times a week.  He 
reported nightmares three times a week and flashbacks at a 
frequency of approximately one every two weeks.  The Veteran 
reported that he would become physiologically upset when 
hearing or thinking about the war, including becoming 
nauseous when encountering these cues.  The Veteran stated 
that he wanted to stay away from everybody and everything.  
The examiner noted that the Veteran's PTSD also included 
stress associated with his wife's passing and his increasing 
age.  The Veteran reported growing feelings of social 
isolation, felt great loneliness, and did not know how to 
cope with this feeling.  The examiner noted that the Veteran 
clearly exhibited some depression associated with PTSD 
although the Veteran denied suicidal ideation.  The Veteran 
reported that he was often tired and had days when he did not 
want to get out of bed, approximately two to three times per 
week.  The Veteran reported that his short-term memory was 
becoming quite poor.  The examiner noted that his 
concentration was relatively within normal limits.  The 
Veteran reported having crying spells once or twice a week 
when thinking about the war.  The Veteran also reported a 
high level of ongoing tension (about 50 percent of the time) 
and anxiety.  The examiner noted that the Veteran's social 
functioning was quite compromised, but he was not losing time 
from work.  The examiner furthered that the Veteran did not 
appear to have any significant remissions, had minimal 
capacity for adjustment, and generally experienced moderate 
and occasionally severe symptoms on a daily basis.  The 
examiner concluded that the Veteran did not have multiple 
mental disorders but noted that there was a significant 
component of depression associated with PTSD.  The Veteran 
was diagnosed with 309.81 PTSD, chronic.  His global 
assessment of functioning (GAF) was 60, indicating moderate 
symptoms.

The January 2007 rating decision on appeal also increased the 
disability rating for the Veteran's PTSD from 10 percent to 
30 percent effective June 29, 2006 based upon the VA 
examination in August 2006.  

The Veteran filed an NOD for his service-connected PTSD in 
March 2007.

On review of the evidence above, the Board finds that from 
June 29, 2006 to the present, the symptoms of the Veteran's 
PTSD have more closely approximated occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

The Board notes that the GAF records the clinician's judgment 
of the individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  Scores ranging from 51-60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Quick 
Reference, supra, pg. 46-47.  The Veteran's GAF score of 60 
is on the high end of "moderate" disability.    

The Board notes that while the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  Rather, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue, and the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  In this case the GAF assigned for PTSD 
is consistent with the Veteran's moderate PTSD symptoms as 
detailed by the examiner.

The evidence of record shows the Veteran's PTSD causes social 
impairment (although the he generally functions 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  A 
schedular rating of 50 percent is awarded for symptoms 
approximating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking, but the evidence 
does not show the Veteran's PTSD approximates such 
impairment.

For the reasons above the Board finds the criteria for a 
rating in excess of 30 percent for PTSD from June 29, 2006 
are not met.  

The record reflects the Veteran has not required frequent 
hospitalizations for his PTSD, the manifestations of the PTSD 
are not in excess of those contemplated by the schedular 
criteria, and there is no indication the average industrial 
impairment from the PTSD would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The criteria for an evaluation in excess of 30 percent were 
not met at any time during the period under review, and the 
Board accordingly concludes "staged ratings" are not for 
application.  Hart, 21 Vet. App. 505.   

In sum, based on the evidence and analysis above the Board 
finds the criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  Accordingly, the claim must be denied.

As the evidence preponderates against the claim the benefit-
of-the-doubt rule is not for application.     






ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 30 percent for pes 
planus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


